                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SHIKEB SADDOZAI,                                 Case No. 20-07534 BLF (PR)
                                  12                     Plaintiff,                       ORDER GRANTING MOTION
Northern District of California




                                                                                          FOR SECOND EXTENSION
 United States District Court




                                  13               v.                                     OF TIME TO FILE
                                                                                          AMENDED COMPLAINT
                                  14     M.B. ATCHLEY, et al.,
                                                        Defendants.                       (Docket No. 18)
                                  15

                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed a pro se civil rights action pursuant to 42 U.S.C. §
                                  19   1983 against prison staff at Salinas Valley State Prison (“SVSP”), as well as the Director
                                  20   of the California Department of Corrections and Rehabilitation (“CDCR”). Dkt. No. 1.
                                  21   On March 5, 2021, the Court dismissed the complaint with leave to file an amended
                                  22   complaint to state sufficient facts for a deliberate indifference claim. Dkt. No. 14 at 10-11.
                                  23   Plaintiff was directed to file an amended complaint within twenty-eight days from the date
                                  24   the order was filed, i.e., no later than April 2, 2021. Id. at 10.
                                  25          Plaintiff has filed a motion for a second extension of time to file an amended
                                  26   complaint due to Covid restrictions, including limited access to the law library. Dkt. No.
                                  27   18.
                                  28
                                   1             Good cause appearing, the motion is GRANTED. Plaintiff shall file an amended
                                   2   complaint no later than thirty (30) days from the date this order is filed.
                                   3             The amended complaint must include the caption and civil case number used in this
                                   4   order, i.e., Case No. 20-07534 BLF (PR), and the words “AMENDED COMPLAINT” on
                                   5   the first page. Plaintiff must answer all the questions on the form in order for the action to
                                   6   proceed. Plaintiff is reminded that the amended complaint supersedes the original, and
                                   7   Plaintiff may not make references to the original complaint. Claims not included in the
                                   8   amended complaint are no longer claims and defendants not named in an amended
                                   9   complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  10   Cir.1992).
                                  11             Failure to respond in accordance with this order by filing an amended
                                  12   complaint in the time provided will result in the dismissal of this action without
Northern District of California
 United States District Court




                                  13   prejudice and without further notice to Plaintiff.
                                  14             IT IS SO ORDERED.
                                  15   Dated: _May 21, 2021___________                          ________________________
                                                                                                BETH LABSON FREEMAN
                                  16
                                                                                                United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Granting Mot. for 2nd EOT to File Am. Compl.
                                  27   PRO-SE\BLF\CR.20\07534Saddazai_eot-ac

                                  28                                                        2
